                      Case 3:17-cv-05517-EMC Document 103 Filed 12/05/18 Page 1 of 5




                  1    LAEL D. ANDARA (SBN 215416)                               CHRISTOPHER HOGAN (SBN 191546)
                       MICHELLE G. TREVINO (SBN 315304)                          DEHENG LAW OFFICES, PC
                  2    ROPERS, MAJESKI, KOHN & BENTLEY                           7901 Stoneridge Drive, No. 208
                       1001 Marshall Street, Suite 500                           Pleasanton, CA 94588
                  3    Redwood City, CA 94063-2052                               Telephone: (925) 399-5856
                       Telephone: (650) 364-8200                                 Facsimile: (925) 397-1976
                  4    Facsimile: (650) 780-1685                                 Email: chogan@dehengsv.com
                       Email: lael.andara@nnkb.com
                  5           michelle. trevino@nnkb.com
                                                                                 Attorneys for Defendant
                  6    Attorneys for Plaintiff                                   NG CHER YONG AKA CY NG and
                       SINCO TECHNOLOGIES PTE, LTD.                              MUI LANG TJOA
                  7

                  8

>
                  9                                      UNITED STATES DISTRICT COURT
Q)
...,             10                                 NORTHERN DISTRICT OF CALIFORNIA
C
(1J
co               11
    C

03 ~
 C: "'
    ....         12    SINCO TECHNOLOGIES PTE, LTD,                       CASE NO. 3:17CV5517 EMC
.c ~ .~
0      0u
~      u,,
                 13                         Plaintiff,
·- ~ g
.:.I. 0 ~
       ·-   ,,
Ill
QJ
       "'.,
       oj a::    14    V.                                                 JOINT LETTER THE RE MEET AND
....._ 0                                                                  CONFER ON NOVEMBER 30, 2018
"'....
 0..
                 15
~<                     SINCO ELECTRONICS (DONGGUAN)
...
 Vl

(1J              16
                       CO., LTD.; XINGKE ELECTRONICS
                       (DONGGUAN) CO., LTD; XINGKE                        Judge: Joseph C. Spero
C.
0                      ELECTRONICS TECHNOLOGY CO.,
ex:              17    LTD.; SINCOO ELECTRONICS
                       TECHNOLOGY CO., LTD.; MUI LANG
                 18    TJOA (an individual); NG CHER YONG
                       aka CY NG (an individual); and LIEW
                 19    YEW SOON AKA MARK LIEW (an
                       individual),
                 20
                                            Defendants.
                 21

                 22              Pursuant to Judge C. Spero's Civil Minute Order [Dkt. 102], the parties submit this Joint

                 23    Letter Re the Meet and Confer of November 30, 2018 that memorializes their resolutions of
                 24    outstanding discovery disputes. On November 30, 2018, counsels for Plaintiff SINCO
                 25
                       TECHNOLOGIES PTE LTD. ("SinCo") and Defendant NG CHER YONG AKA CY NG (''Mr.
                 26
                       Ng") (collectively "parties"), met and conferred on SinCo's Requests for Production of
                 27
                       Documents Set One ("RFPD Set One") served on Mr. Ng on April 12, 2018.
                 28
                                                                                    JOINT LETTER THE RE MEET AND CONFER
                      4825-8173-6321.3                                                                 ON NOVEMBER 30, 2018
                            Case 3:17-cv-05517-EMC Document 103 Filed 12/05/18 Page 2 of 5




                        1    The parties agree to the following resolutions with the referenced request for documents:

                        2       REQUEST FOR DOCUMENTS NO. 12:
                                Produce all DOCUMENTS in YOUR possession and control memorializing email communications
                        3       received by YOU or sent by YOU referencing "S/NCO " that are 011 the Microsofi computer YOU
                                test[(ted was in YOUR possession and control as of February 12, 2018.
                        4

                        5              Counsel for Mr. Ng (and Mr. Tjoa) indicated that the DeHeng Law Offices office intends

                        6    to represent Xingke Electronics (Dongguan) Co., Ltd. ("Xingke") in this matter, but conflict

                        7    waivers are being sorted out. Counsel for plaintiff requested that a forensic copy be made of the
                        8
                             Microsoft computer hard drive containing Mr. Ng's business files. Counsel for Mr. Ng did not
                        9
  >                          have the authority from Xingke to agree to this at the time of the discovery meeting, and since the
  QJ

....C                  10
  QJ                         Microsoft computer is functional, Counsel for Mr. Ng asserted that files responsive to discovery
cc                     11
          C
oi!!      :3
          ro                 demands have been produced. As a compromise, counsel for Mr. Ng has contacted Xinkge and
  C:
..c: g_ ~
          ...          12
  o       ou
~         u     "'Cl
                       13    asked for permission to hire a company (name and location to be determined) to make a copy of
          -      0
           "'    0
..:,,:.   :;
          ·-
                 ~
                "O
 Ill
  OJ .) a:
          "'     q;
                       14    the emails on Mr. Ng's current computer. Counsel for Mr. Ng does not expect that this will be a
·-0
 "' ...
~ ~                    15    problem since the DeHeng firm will have an opportunity to review the downloaded documents.
 Ill
  ~

  OJ                   16
  a.                         The DeHeng firm expects to receive approval and will accomplish this within a reasonable time,
  0
a:                     17
                             but a company will need to be located, and the documents reviewed. Counsel for Ng shall
                       18
                             perform a review of the file downloads and look for any responsive, non-privileged additional
                       19
                             documents (which may include documents that require designations per the protective order).
                       20

                       21    Any attorney-client communications with the DeHeng Law Finn, the Meridar Law Firm, and any

                       22    of its attorneys, are not appropriate for keeping by a non-privileged third party and shall not be

                       23    preserved. By allowing a download of files, there is no waiver of any applicable privileges.
                       24
                               REQUEST FOR DOCUMENTS NO. 13:
                       25      Produce all DOCUMENTS in YOUR possession and control memorializing email com1111111icatiom
                               received by YOU or sent bv YOU referencing "SJNCO" that are 011 the De!l Vostru computer YOU
                       26      testified 11·as in YOUR possession and control as of Febrnw y 12, 2018.
                                       The parties agreed as follows: Counsel for Mr. Ng will, within a reasonable time, request
                       27

                       28    a forensic copy be made of the Dell Vostro computer hard drive containing Mr. Ng's business

                                                                                         JOINT LETTER THE RE MEET AND CONFER
                            4825-8173-6321.3                                                              ON !'IIOVEMBER 30, 2018
                        Case 3:17-cv-05517-EMC Document 103 Filed 12/05/18 Page 3 of 5




                    1    files, and make reasonable efforts to notify counsel for Plaintiff as to the progress. Counsel for

                    2    Mr. Ng will begin a rolling production and privilege log on a weekly basis, until he has completed
                    3
                         his review of the referenced information. Counsel for Mr. Ng believes that this can be
                    4
                         accomplished in sixty (60) to ninety (90) days, but the Dell laptop was in use for many years the
                    5
                         number of business files is potentially very large. Mr. Hogan will notify counsel for Plaintiff
                    6
                         Sinco (in good faith) if completion within sixty (60) to ninety (90) days is not possible.
                    7

                    8              Any attorney-client communications with the DeHeng Law Firm, the Meridar Law Finn,

 >
                    9    and any of its attorneys, are not appropriate for keeping by a non-privileged third party and shall
 Cl.I
...,               10
C:                       not be preserved. By allowing a download of files, there is no waiver of any applicable privileges.
Cl.I
C0
        C:
                   11
                            REQUEST FOR DOCUMENTS NO. 14:
~
        ...
        .2
                            Produce all DOCUMENTS in YOUR~ession and control memorializing email comm1111icaho11s
 C:     "'
        ~
                   12
.c g_ ~                     received by YOU or sent by YOU to - Computer Inc., in the last twelve months.
o
::.::: u
        ou
        -
              'O
              0    13              The Parties agreed to a sixty (60) to ninety (90) day timeframe for production of
         "'   0
~ ~ 3:
        ·- -0
VI
(1)
         "' QI
        ~ a:       14
·~ti                     responsive documents to Request for Documents No. 14 from Mr. Ng's Dell Vostro (which
 ro     ~


:a :               15
                         requires a forensic investigation) and Mr. Ng's current Microsoft laptop computer. Parties agreed
...
 VI

 Cl.I              16
 0.
 0
                         to a timeframe for responsive documents from May 23, 2017 to present as to this request. Mr.
0:::               17
                            g·s counsel will then notify counsel for SinCo of a date certain by which Mr. Ng' s counsel has
                   18

                   19    received and began review of the information from Xingke Electronics (Dongguan) Co., Ltd.

                   20    Prior to production to Plaintiff, counsel for Cy Ng will send . . Computer Inc., a copy of

                   21    responsive documents to be produced to SinCo, and allow them a reasonable time to review
                   22
                         (Counsel for Cy Ng is not certain how long        1111 will need, but will request a reply within 14
                   23
                         business days). Thereafter the production will be made to SinCo.
                   24
                            REQUEST FOR DOCUMENTS NO. 15:
                   25       Produce all VISA applications .rnbmi/fed by YOU to the Un ites Stares Department o{ State f or trnl'e!s
                            intu th e United States in th e last.five y ears.
                   26
                                   Mr. Ng's counsel will contact his client and walk him through the process ofrequesting
                   27
                         Mr. Ng's VISA application online from the U.S. Department of State.
                   28
                                                                                           JOINT LETTER THE RE MEET AND CONFER
                        4825-81 73-6321.3                                                                   OIS NOVEMBER 30, 2018
                       Case 3:17-cv-05517-EMC Document 103 Filed 12/05/18 Page 4 of 5




                   1    https://ceac.state.gov/GenNIV/default.aspx Mr. Ng's counsel agrees to be involved and assist

                   2    Mr. Ng with trying to obtain a copy of his VISA application via online using, assuming Mr. Ng
                   3
                        has them, his Application ID and security questions. Counsel for Mr. Ng will then notify SinCo's
                   4
                        counsel as to the outcome of the Mr. Ng's request for VISA application no later than December
                   5
                        14, 2018. In the event an application is obtained that contains private information (the identity of
                   6
                        Mr. Ng's employer is agreed not to be private), counsel for Cy Ng shall provide a copy with such
                   7
                   8    information redacted

                   9       REQUEST FOR DOCUMENTS NO. 16:
 >
                           Produce all written agreements YOU have with SINCO ELRCTRONJCS (DONGGUAN) CO., LTD.
...
 Q)


 C
                  10
 Q)
co                11       REQUEST FOR DOCUlvfENTS NO. 17:
        C
oi'j ~                     Produce all wri11e11 agreements YOU have with XINGKE ELRCTRON!CS (DONGGUAN) CO., LTD.
        ro
 C      k
                  12               Mr.     g's counsel agrees to provide Mr. Ng with a more comprehensive list of documents
.c ~-~
 0     u0
:,,: u..,
        -ro   0   13
        ~ ~
              o
                        that specify what agreements are being requested in requests 16 and 17 , such as, but not limited
.:,,:
        ·-..,
 ~
-~ o
        ~:        14
 It)    ~
                        to documents related to: stipend agreement, live-in agreement, agreements to do an agreement,
~~                15
 Ill
 '-
                        etc.
 C1)              16
 a.
 0                         REQUEST FOR DOCUMENTS NO. 18:
a:                17       Produce all written agreements YOU have with S!NCOO ELECTRONICS Tt:CHNOLOGY CO, L'JD.
                  18    SinCo's counsel will do a request for admission to resolve this issue.

                  19       REQUEST FOR DOCUMENTS NO. 19:
                           Produce a!l DOCUMr,~TS in YOUR possession ond co11ti-ol that contain S!NCO MARKS.
                  20
                                  The Parties agreed to a sixty (60) to ninety (90) day timeframe for production of
                  21
                        responsive documents to Request for Documents No. 14 from Mr. Ng's computers as referenced
                  22
                  23    above. CoW1sel for Mr. Ng will, within a reasonable time, request a forensic copy be made of the

                  24    Dell Vostro computer hard drive containing Mr. Ng's business files, and make reasonable efforts

                  25    to notify counsel for Plaintiff as to the progress. Counsel for Mr. Ng will begin a rolling
                  26
                        production and privilege log on a weekly basis of non-privileged responsive documents, some of
                  27
                        which may be marked according to the protective order, until he has completed his review of the
                  28
                                                                                      JOINT LETTER THE RE MEET AND CONFER
                       482~-& 173-6321.3                                                               ON NOVEMBER 30, 201 8
             Case 3:17-cv-05517-EMC Document 103 Filed 12/05/18 Page 5 of 5




         1    referenced information. Counsel for Mr. Ng believes that this can be accomplished in sixty (60)

         2    to ninety (90) days, but the Dell laptop was in use for many years the number of emails is
         3
              potentially very large. Mr. Hogan will notify counsel for Plaintiff Sinco (in good faith) if
         4
              completion within sixty (60) to ninety (90) days is not possible. It is understood that the native
         5
              files sought will not be limited to the use of "sioco," in the e1T1ai1 address, but will refer to the
         6
              sinco worq mark or sinco trademark(s) referenced in the documents such as email, spreadsheets
         7

         8    or presentations.

         9               Any attorney-client communications with the DeHeng Law Firm, the Meridar Law Firm,
>
a,
...,    10
C:            and any of its attorneys, are not appropriate for keeping by a non-privileged third party and shall
a,
co      11
              not be preserved. By allowing a download of files, there is no waiver of any applicable privileges.
        12

        13
             Dated: December 5, 2018                                ROPERS , MAJESKJ, KOHN & BENTLEY
        14

        15
                                                                    By: Isl Lael D. Andara
...a,
V,

        16                                                              LAEL D. ANDARA
a.                                                                      MICHELLE G. TREVINO
0
ex:     17                                                              Attorneys for Plaintiff
                                                                        SINCO TECHNOLOGIES PTE LTD
        18

        19    Dated: December 5, 2018                                 DEHENG LAW OFFICES

        20
                                                                    By:       ~      ~
        21                                                                CHRISTOPHER J. HOGAN
                                                                          Attorneys for Defendant
        22                                                                NG CHER YONG AKA CY NG and MUI
                                                                          LANGTJOA
        23
        24
        25

        26
        27

        28
                                                                             JOINT LETTER THE RE MEET AND COl"iFER
             4825-8173-632 1.3                                                                   ON NOVEMBER 30, 2018
